UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50370 DAM HOLDINGS, INC. (Exact name of small business issuer in its charter) Nevada 33-1041835 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 503, Totowa, NJ 07511 (Address of principal executive offices) (973) 981-8626 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 1,291,939 shares outstanding as of September 30, 2011. 1 Table of Contents DAM HOLDINGS, INC. INDEX Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 17 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements DAM HOLDINGS, INC.And Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets: Cash $ $ Accounts Receivable - - Prepaid Expenses Inventory (net of valuation reserve of $13,580) Total Current Assets Equipment Less:Accumulated Depreciation ) ) Total Equipment - Total Assets $ $ LIABILITIES & STOCKHOLDERS' (DEFICIT) Current Liabilities Accounts Payable $ $ Accrued Payroll Taxes Payable Promissory Notes Payable Officers Promissory Notes Payable Current Portion of Long Term Notes Payable Total Current Liabilities Long Term Notes Payable - - Total Liabilities Stockholders' Deficit Preferred Stock - $0.0001 par value, 338,000 shares authorized no shares issued and outstanding - - Series A Preferred Stock - $5 stated value, 660,000 shares authorized 60,000 shares issued and outstanding Series B Preferred Stock - $500 stated value, 2,000 shares authorized 30 shares issued and outstanding Common Stock - $.00015 par value, 99,000,000 shares authorized, 1,291,939 shares issued and outstanding Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Table of Contents DAM HOLDINGS, INC. And Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Period For the Nine Month Period Ending September 30, Ending September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ $
